UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - -   X
                                            UNSEALING ORDER
                                        :
UNITED STATES OF AMERICA                    S2 21 Cr. 377 (AKH)
                                        :
          - v. -
                                        :
JOSE MEDINA,
DENNY BAUTISTA,                         :
WINDELSON MONTERO,
NELSON RODRIGUEZ, and                   :
ANGEL BENITEZ
                                        :
                    Defendants.
- - - - - - - - - - - - - - - - - - -   X


     Upon the application of the United States, by the United

States Attorney for the Southern District of New York, Audrey

Strauss, by Assistant United States Attorney Matthew Weinberg;

     It is found that the Second Superseding Indictment in the

above-captioned action, S2 21 Cr. 377, is currently sealed and the

United States Attorney’s Office has applied to have that Second

Superseding Indictment unsealed, it is therefore

     ORDERED that the Second Superseding Indictment in the above-

captioned action be unsealed and remain unsealed pending further

order of the Court.

SO ORDERED.

Dated: New York, New York
       July 15, 2021
                                 _______________________________
                                 HONORABLE GABRIEL W. GORENSTEIN
                                 UNITED STATES MAGISTRATE JUDGE
